Citation Nr: 1534065	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  09-12 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for bilateral onychomycosis (toenail fungus).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to February 1991, from February 2003 to June 2004, and from March 2009 to September 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005 and March 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for fungal infection of the toenails. 

In February 2013, the Board recharacterized the claim on appeal, finding that a final 2005 rating decision denying right great toenail discoloration, and the 2008 rating decision denying fungal infection of the nails, were based upon the same factual basis with regard to the right great toenail.  Accordingly, as the right great toenail claim was previously and finally denied, the Board determined that new and material evidence was required to reopen that claim.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed.Cir.2008) (a misdiagnosis cannot be the basis for a new claim).  At that time, the Board determined that new and material evidence had been submitted to reopen the claim for entitlement to service connection for a disorder manifested by discoloration of the right great toe, and each claim on appeal was then remanded so as to obtain a VA examination with an etiological opinion.  As medical evidence now indicates that each claimed issue stems from the same diagnosis, the issue has once again been recharacterized to reflect the current diagnosis of bilateral onychomycosis which ultimately resulted in discoloration of the right big toenail. 


FINDING OF FACT

Bilateral onychomycosis had its onset during active service.  


CONCLUSION OF LAW

Bilateral onychomycosis was incurred during active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran has claimed service connection for a disorder of the toenails, bilaterally, to include discoloration of her right great toe.  Specifically, she indicated that she was initially seen for a toenail disorder while stationed in Kuwait during active service.  Per the Veteran, her toenails were worse upon her return home, to include losing her right great toe on multiple occasions.

To that end, the United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

At the outset, the Board notes that because the Veteran has been diagnosed with bilateral onychomycosis during the pendency of the appeal, the first element of Hickson, a current diagnosis, has been satisfied for these two issues which stem from the same diagnosis.  

Turning to the Veteran's periods of active duty, a review of the record fails to indicate any treatment for a toenail disorder on enlistment, during service, or upon separation.

A review of the post-service medical evidence of record shows that the Veteran reported an in-service onset of this condition during a May 2005 VA examination, when the right great toenail became blue and sloughed off, leaving an odd-shaped nail ever since.  The examiner noted there was no evidence to support a diagnosis at that time. 

In April 2006, she complained of second and third toenails, bilaterally, turning black and falling off since being in Kuwait in 2004.  She brought two toenails from her left foot in to show the clinician.  Physical examination revealed no discoloration, but there was some evidence of thick yellow nails on both fifth toes.  The assessment was nail trauma and she was advised to make sure she had plenty of room in her shoes to keep toes from banging against the end of the shoes.  In a January 2008 VA treatment report, she presented with complaints of black toenails "again."  She stated that her toenails were painful and tended to fall off.  She was assessed with questionable mycotic nails and a podiatry consult was ordered.  In March 2008, the Veteran complained of thick discolored nails and a great toenail that kept falling off since her time in service.  Examination of the right foot revealed thick nails with the great toe having a new nail growing in.  It was noted the nail was thickened and darkly-discolored with some dystrophy.  The assessment was onychomycosis.

Following the February 2013 Board remand, the Veteran was afforded an additional VA examination in May 2013.  At that time, the examiner confirmed the diagnosis of onychomycosis and found that it was less likely than not that this disorder had its onset during the Veteran's periods of active service.  In support, the examiner simply noted that there was no evidence of onychomycosis during the Veteran's periods of service, to include her post-deployment assessment.

With regard to the Veteran's statements during the course of her appeal in which she attributed the onset of toenail fungus to her periods of active service, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Veteran is certainly competent to recount a history of her toenail condition, as it is simple to identify.  While her etiological conclusions have not been supported by a medical professional, her description of an in-service condition mirrors her current diagnosis of fungus of the bilateral toenails.

The Board acknowledges that there is no supporting medical evidence establishing a nexus between the Veteran's complaints of continuous symptoms and her current diagnosis.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Nonetheless, as noted above, lay evidence may serve as such a nexus when a lay person's observation is competent.  The Board finds that, in this case, the Veteran's claimed disorder is so simple to identify that lay evidence is sufficient to establish service connection for bilateral onychomycosis.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary, as any potential failure of VA in fulfilling these duties would result in harmless error. 


ORDER

Service connection for bilateral onychomycosis is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


